DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (i.e. Pg. 3-4).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: needle 119 and second needle 121.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 1-15 is/are objected to because of the following informalities:
Claim 1, Ln. 12 recites “patients' lungs” which should read “patient’s lungs”
Claim 4, Ln. 1 recites “wherein closing means” which should read “wherein the closing means”
Claim 13, Ln. 2 recites “patients' lungs” which should read “patient’s lungs”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the patients' lungs” in Ln. 9.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the limitation will be interpreted as reading “a patient’s lungs” (note the moving of the apostrophe as it appears only a single patient is treated at a time).
Claim 3 recites the limitations “the length and the positioning of the input needle”, “the end of the needle”, and “the length and the positioning of the output needle”.  There is insufficient antecedent basis for the limitations in the claim.  For the purposes of 
In claim 12 the scope of the claimed subject matter is unclear due to inconsistencies between the language of the claim preamble and certain portions of the body of the claim. The preamble of claim 12 sets forth the subcombination a vial. However, line 1-2 of the claim recites dependence on claim 1 which sets forth a system including the vial, thus the claim appears to claim the combination of the system of claim 1. In order to satisfy the requirements of 35 U.S.C. 112(d) a claim which recites dependence on a prior claim must include all limitations of the prior claim. The instant claim attempts to improperly recite only a subcombination of the claim from which it depends.
Claim 13 recites the limitation “a second channel” in Ln. 1 which deems the claim indefinite. It is unclear whether reference is intended to the second channel of claim 1 (note that claim 13 depends from claim 12 which depends from claim 1). For the purposes of examination the limitation will be interpreted as reading “the second channel”.
Claim 14 recites the limitations “a first channel” and “an assembly” which deems the claim indefinite. It is unclear whether reference is intended to the first channel and the assembly of claim 1 (note that claim 14 depends from claim 13 which depends from claim 12 which depends from claim 1). For the purposes of examination the limitations will be interpreted as reading “the first channel” and “the assembly”, respectively.
claim 15 the scope of the claimed subject matter is unclear due to inconsistencies between the language of the claim preamble and certain portions of the body of the claim. The preamble of claim 15 sets forth the subcombination a pulmonary surfactant. However, line 1-2 of the claim recites dependence on claim 1 which sets forth a system including the medicament which the pulmonary surfactant is recited as defining. Thus the claim appears to claim the combination of the system of claim 1 rather than merely a pulmonary surfactant. In order to satisfy the requirements of 35 U.S.C. 112(d) a claim which recites dependence on a prior claim must include all limitations of the prior claim. The instant claim attempts to improperly recite only a subcombination of the claim from which it depends.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 recites dependence on claim 1 but includes no further limitations beyond which is required of claim 1. Claim 13 recites dependence on claim 12 which recites dependence on claim 1, but includes no further limitations beyond which is required of claim 1. Claim 14 recites dependence on claim 13 which . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Duplicate Claims
Applicant is advised that should claim 8 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The dependency on claim 15 on claim 1 requires all limitations of claim 1 to be included in claim 15. What is particularly added in the recitation of claim 15 is the same further limitation added in claim 8.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) (claims 2, 5-6) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “closing means” is best understood from the specification as at least: a rubber cap or any other resilient material which ensure proper sealing to the vial even after perforation by the needles (Pg. 6).
The corresponding structure for the “means to detect the patient's breath” is best understood from the specification as at least: pressure detective means (Pg. 6).
The corresponding structure for the “pressure detective means” is best understood from the specification as at least: a generic pressure sensor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lilja (U.S. Patent 3780943).
Regarding claim 1, Lilja discloses a system (Fig. 1) for delivering an aerosolized medicament to patients who may be spontaneously breathing, comprising: a source of compressed gas (#25; Col. 3, Ln. 58-62); a disposable vial (#11) partly filled with a liquid medicament (Col. 1, Ln. 4-40, Col. 6, Ln. 41-48); an assembly (other elements of Fig. 1) adapted to be connected to the disposable vial comprising: a first channel (Fig. 1 #37; Col. 4, Ln. 38-48) for conveying the compressed gas to the portion of the disposable vial not containing the liquid medicament (Fig. 1; Col. 4, Ln. 38-48 – upper portion of the container 11); a second channel (Fig. 1 #16) for conveying the liquid medicament from the disposable vial; wherein, in operation, the compressed gas generates a controllable pressure in the disposable vial which results in the liquid medicament being delivered (Col. 3, Ln. 58 – Col. 4, Ln. 23 – pressure from compressor 25 is controlled). The recitation in the preamble of using the system to deliver medicament to spontaneously breathing patients represents an intended use and is given limited patentable weight (MPEP 2111.02). The recitation in the claim of delivering medicament to a patient’s lungs represented an intended functionality and is given limited patentable weight (MPEP 2114). The system of Lilja is capable of delivering aerosolized liquid to a person’s lungs if barrel 20 is positioned into the person’s mouth.
Regarding claim 9, Lilja discloses including an atomizing device (Fig. 1 #17; Col. 3, Ln. 31-57).
Regarding claim 12, Lilja discloses a vial (Fig. 1 #11 as in claim 1 above) adapted to be used in the system of claim 1 (see above).
Regarding claim 13, Lilja discloses a kit (elements of Fig. 1) including the vial of claim 12 (see above) and the second channel (see claim 1 above) for conveying the 
Regarding claim 14, Lilja discloses the first channel (see claim 1 above) for conveying the compressed gas to the portion of the vial not containing the liquid medicament; the assembly (see claim 1 above) for connecting the first and the second channel to the vial.
Claim(s) 1, 5, 7, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karkkainen (U.S. Pub. 2015/0283352).
Regarding claim 1, Karkkainen discloses a system (e.g. Fig. 2) for delivering an aerosolized medicament (¶0022) to patients who may be spontaneously breathing, comprising: a source of compressed gas (¶0064); a disposable vial (Fig. 2 #2) partly filled with a liquid medicament (Fig. 2 #3); an assembly (other elements involved in Fig. 2) adapted to be connected to the disposable vial comprising: a first channel (¶0064 – an “external” compressor must have a fluidic connection to body part 2) for conveying the compressed gas to the portion of the disposable vial not containing the liquid medicament (see below discussion); a second channel (Fig. 2 #5 and/or #7) for conveying the liquid medicament from the disposable vial; wherein, in operation, the compressed gas generates a controllable pressure in the disposable vial which results in the liquid medicament being delivered (¶0064). The recitation in the preamble of using the system to deliver medicament to spontaneously breathing patients represents 
Regarding claim 5, Karkkainen discloses means to detect the patient's breath (¶0050 – sensor).
Regarding claim 7, Karkkainen discloses the medicament is delivered only when the patient is in inspiration phase (¶¶0049-0050).
Regarding claim 12, Karkkainen discloses a vial (Fig. 2 #2 as in claim 1 above) adapted to be used in the system of claim 1 (see above).
Regarding claim 13, Karkkainen discloses a kit (elements involved with Fig. 2) including the vial of claim 12 (see above) and the second channel (see claim 1 above) for conveying the liquid medicament from the vial to the patient’s lungs. The recitation in the claim of delivering medicament to a patient’s lungs represented an intended functionality and is given limited patentable weight (MPEP 2114).
Regarding claim 14, Karkkainen discloses the first channel (see claim 1 above) for conveying the compressed gas to the portion of the vial not containing the liquid .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lilja (U.S. Patent 3780943) in view of Foster et al. (U.S. Patent 4192438).
Regarding claim 2, Lilja discloses the disposable vial includes: a closing element (Fig. 4 #57; Col. 6, Ln. 8-22); an input needle (Fig. 4 #60; Col. 6, Ln. 8-22) passing across the closing element, the input needle connecting the first channel with the disposable vial (Fig. 4); an output needle (Fig. 4 #59; Col. 6, Ln. 8-22) passing through the closing element, the output needle connecting the disposable vial with the second channel (Fig. 4). While the embodiment of Fig. 4 introduces the compressed gas at a bottom of container 55 it is noted that compressed gas entering through needle 60 will rise to the top of container 55 based upon the lower density of gases, thus continuing to satisfy the requirements of claim 1. It is noted that the first channel recitation of claim 1 does not preclude the compressed gas from passing first through a portion of the vial which contains liquid medicament before reaching the portion of the vial which does not contain liquid medicament (as opposed to the specificity of claim 3).
Lilja fails to disclose plug 57 as a functional equivalent of the recited closing means.
Foster teaches a gas delivery device (Fig. 1) including a vial (Fig. 2 #24; Col. 2, Ln. 17-32) comprising a rubber plug (#30; Col. 2, Ln. 17-32) pierced by input and output needles (Fig. 2 #26, 27; Col. 2, Ln. 17-32) during use. A rubber plug is a clear equivalent of the closing means of the instant application. Foster teaches a rubber plug or membrane as being a conventional means to seal a vial prior to use (Col. 2, Ln. 17-32).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Lilja a rubber plug 
Regarding claim 4, Lilja teaches the invention as modified above and Foster as incorporated therein further teaches the closing means include a rubber cap (Col. 2, Ln. 17-32) or a cap of a resilient material suitable to ensure hydraulic seal to the disposable vial even after the needles are in place. The claim is not interpreted as invoking 35 U.S.C. 112(f).
Regarding claim 11, Lilja fails to disclose the disposable vial is made of glass.
Foster teaches a gas delivery device (Fig. 1) including a glass vial (Fig. 2 #24; Col. 1, Ln. 18-22). Foster teaches a glass vial as a conventional means to store a medical fluid for use while sealing the medical fluid within the vial (Col. 1, Ln. 14-29).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Lilja the disposable vial is made of glass based upon the conventional use of glass vials to store a medical fluid for use while sealing the medical fluid within the vial in view of Foster.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lilja (U.S. Patent 3780943) in view of Foster et al. (U.S. Patent 4192438) and further in view of Ibranyan et al. (U.S. Pub. 2008/0269680).
Regarding claim 3, Lilja teaches the invention as modified above and further teaches a length and a positioning of the output needle (Fig. 4 #59) is selected so that, in operation, all the liquid medicament can flow through the output needle.

Ibranyan teaches a reservoir filing system (e.g. Fig. 13; ¶¶0132-0133) including a vial (Fig. 13 #450) receiving an input needle (Fig. 13 #445) so that, in operation, an end of the needle inside the vial is positioned in the portion of the disposable vial not containing the liquid medicament (Fig. 13 #445 within headspace 456; ¶0133). Ibranyan teaches a long input needle as providing the benefit of applying a pressurized air flow to a headspace within a vial to encourage fluidic flow from the vial (¶0133).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Lilja a length and a positioning of the input needle is selected so that, in operation, an end of the needle inside the disposable vial is positioned in the portion of the disposable vial not containing the liquid medicament in order to provide the benefit of applying a pressurized air flow to a headspace within a vial to encourage fluidic flow from the vial in view of Ibranyan.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karkkainen (U.S. Pub. 2015/0283352).
Regarding claim 6, Karkkainen fails to explicitly disclose the means to detect patient's breath include pressure detective means, for measuring a value indicative of the pressure in the patient pharyngeal cavity, such value being used to determine whether the patient is in an inspiration or in an expiration phase.

It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Karkkainen the means to detect patient's breath include pressure detective means, for measuring a value indicative of the pressure in the patient pharyngeal cavity, such value being used to determine whether the patient is in an inspiration or in an expiration phase in order to provide the benefit of pairing a particular type of sensor (i.e. a pressure sensor) to the operation of valves 6, 8 which are intended to operate based upon pressure values further in view of Karkkainen.
Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karkkainen (U.S. Pub. 2015/0283352) in view of Dellaca et al. (U.S. Pub. 2013/0333695).
Regarding claim 8, Karkkainen fails to disclose the medicament includes a pulmonary surfactant.
Dellaca teaches an atomizing system (Fig. 1) including a pulmonary surfactant as a medicament (¶0060). Dellaca teaches a pulmonary surfactant as providing the benefit of supporting the immature lungs of neonates during mechanical ventilation (¶0005).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Karkkainen the medicament includes a pulmonary surfactant in order to provide the benefit of 
Regarding claim 15, Karkkainen fails to disclose a pulmonary surfactant to be used as medicament with the system of claim 1.
Dellaca teaches an atomizing system (Fig. 1) including a pulmonary surfactant as a medicament (¶0060). Dellaca teaches a pulmonary surfactant as providing the benefit of supporting the immature lungs of neonates during mechanical ventilation (¶0005).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Karkkainen the medicament includes a pulmonary surfactant in order to provide the benefit of supporting the immature lungs of neonates during mechanical ventilation in view of Dellaca.
Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lilja (U.S. Patent 3780943) in view of Dellaca et al. (U.S. Pub. 2013/0333695).
Regarding claim 8, Lilja fails to disclose the medicament includes a pulmonary surfactant.
Dellaca teaches an atomizing system (Fig. 1) including a pulmonary surfactant as a medicament (¶0060). Dellaca teaches a pulmonary surfactant as providing the benefit of supporting the immature lungs of neonates during mechanical ventilation (¶0005).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Lilja the medicament includes a pulmonary surfactant in order to provide the benefit of 
Regarding claim 15, Lilja fails to disclose a pulmonary surfactant to be used as medicament with the system of claim 1.
Dellaca teaches an atomizing system (Fig. 1) including a pulmonary surfactant as a medicament (¶0060). Dellaca teaches a pulmonary surfactant as providing the benefit of supporting the immature lungs of neonates during mechanical ventilation (¶0005).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Lilja the medicament includes a pulmonary surfactant in order to provide the benefit of supporting the immature lungs of neonates during mechanical ventilation in view of Dellaca.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lilja (U.S. Patent 3780943) in view of Koehler et al. (U.S. Pub. 2014/0290646).
Regarding claim 10, Lilja fails to disclose a nebulizing device.
Koehler teaches a therapy appliance (Fig. 1) including a nebulizing device which generates an aerosol by mixing a previously atomized medicament dose into a gas or airstream (¶0018). Koehler teaches a nebulizing device as providing the benefit of mixing a previously atomized medicament to generate a desired particle size for effective nasal delivery (¶¶0018-0019).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Lilja a nebulizing device in order to provide the benefit of mixing a previously atomized medicament to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Further prior art references are particular note in relation to claim 1 include: Collins (U.S. Patent 1998776), Lee (U.S. Patent 3705689), and Forbriger et al. (U.S. Patent 4023718).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785